
	

114 HR 4551 IH: Keeping our Promise to Seniors Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4551
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the establishment of a Consumer Price Index for Older Americans to compute
			 cost-of-living increases for monthly insurance benefits under title II of
			 the Social Security Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping our Promise to Seniors Act. 2.Consumer Price Index for Older Americans (a)In generalThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index for each calendar month to be known as the Consumer Price Index for Older Americans that—
 (1)measures changes over time in the cost of living for a population that consists solely of individuals living in the United States who are 62 years of age or older;
 (2)is specifically designed to reflect the geographic areas in which such individuals reside, the goods and services purchased by such individuals, and the prices typically by such individuals for those goods and services; and
 (3)is not based on any other consumer price index published by the Bureau of Labor Statistics. (b)Effective dateSubsection (a) shall apply with respect to calendar months beginning after the date that is 1 year after the date of the enactment of this Act.
			3.Computation of cost-of-living increases for old-age and survivor’s benefits
 (a)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended— (1)in paragraph (1)(G), by inserting before the period the following: , and, with respect to any monthly insurance benefit payable under this title, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228), the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Older Americans and such primary insurance amount shall be deemed adjusted under this subsection using such Index; and
 (2)in paragraph (4), by striking and by section 9001 and inserting , by section 9001, and by inserting after 1986, the following: and by section 3(a) of the Keeping our Promise to Seniors Act,. (b)Conforming amendments in applicable former lawSection 215(i)(1)(C) of such Act, as in effect in December 1978 and applied in certain cases under the provisions of such Act in effect after December 1978, is amended by inserting before the period the following: , and, with respect to any monthly insurance benefit payable under this title, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228), the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Older Americans and such primary insurance amount shall be deemed adjusted under this subsection using such Index.
 (c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the following:
				
 (6)Any provision of law (other than in this title) which provides for adjustment of an amount based on a change in benefit amounts resulting from a determination made under this subsection shall be applied and administered without regard to the amendments made by section 3 of the Keeping our Promise to Seniors Act..
 (d)Effective dateThe amendments made by paragraph (1) shall apply to determinations made with respect to cost-of-living computation quarters beginning after the date that is 1 year after the date of the enactment of this Act.
			
